PER CURIAM.
In the very recent case of Fajder v. Village of Aitkin, 87 Minn. 445, 92 N. W. 332, it was held that, where proceedings have been instituted to enforce the collection of a special assessment for sewer construction, under the. pro visions of Laws 1901, c. 167, a property owner has, under G. S. 1894, § 1584, an ample remedy at law for an illegal assessment, and cannot maintain an action in equity to restrain and enjoin the village authorities from transmitting to the auditor of the county a statement of the amount of *192such assessment, that it may be carried onto the annual tax duplicate.
Although the defendant city was organized under a special charter (Sp. Laws 1891, c. 52), the procedure to collect a special assessment for the construction of a sidewalk is precisely the same as that provided for the collection of a'special assessment for the construction of a sewer under the provisions of chapter 167, supra, which governed in the Fajder case. The rule there laid down is strictly applicable here, and, for reasons stated in that opinion, the judgment appealed from will have to be reversed. The plaintiff’s remedy is at law in the proceedings instituted by the county authorities to enforce the collection of taxes.
Order reversed.